MEMORANDUM OPINION
                                        No. 04-10-00719-CR

                                       Edward H. ESPARZA,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR7270
                            Honorable Mary D. Román, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 1, 2011

AFFIRMED

           A jury found appellant guilty on six counts of aggravated sexual assault of a child and

four counts of indecency with a child by sexual contact. The jury assessed punishment at twelve

years’ confinement.       In a single issue on appeal, appellant asserts the evidence is legally

insufficient to support the verdict. We affirm.
                                                                                   04-10-00719-CR


                                         DISCUSSION

       Appellant advances three arguments for why the evidence is legally insufficient: (1) the

complainant (“MD”) did not tell a psychiatrist she saw during the time period in which the abuse

occurred about the abuse, (2) MD’s “stories” about the abuse to her friends were “so

preposterous and exaggerated as to call her entire testimony into question,” and (3) all the abuse

occurred in a single room that MD “could easily have avoided, in a mid-sized house where

others were present and no one noticed.” Appellant’s arguments ask this court to re-evaluate the

weight and credibility of the evidence; something we cannot do. See Williams v. State, 235
S.W.3d 742, 750 (Tex. Crim. App. 2007) (“Under a legal sufficiency review, ‘our role is not to

become a thirteenth juror. This Court may not re-evaluate the weight and credibility of the record

evidence and thereby substitute our judgment for that of the fact-finder.’”). Instead, we ask

whether, considering all the evidence in the light most favorable to the verdict, the jury was

rationally justified in finding guilt beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

899, 902 (Tex. Crim. App. 2010) (citing to Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

“Viewing the evidence ‘in the light most favorable to the verdict’ under a legal-sufficiency

standard means that the reviewing court is required to defer to the jury’s credibility and weight

determinations because the jury is the sole judge of the witnesses’ credibility and the weight to

be given their testimony.” Id. at 899.

       Here, MD was twelve years old at the time of trial, but she testified about events that

occurred several years earlier. MD testified the abuse occurred frequently, starting when she was

six years old and ending when she was ten years old. She described how appellant, her father’s

uncle, touched her and inserted his finger inside her. Appellant, who testified on his own behalf,

denied all allegations against him. Although this case involved MD’s word against that of



                                               -2-
                                                                                   04-10-00719-CR


appellant, it was the jury’s prerogative to draw reasonable inferences from the evidence and to

judge the credibility of the witnesses and the weight to be given to their testimony. See Ruiz v.

State, 891 S.W.2d 302, 304 (Tex. App.—San Antonio 1994, pet. ref’d) (“The testimony of a

victim standing alone, even when the victim is a child, is sufficient to support a conviction for

sexual assault.”).

                                         CONCLUSION

        After considering all the evidence in the light most favorable to the verdict, we conclude

a jury was rationally justified in finding guilt beyond a reasonable doubt. Therefore, we overrule

appellant’s issue on appeal and affirm the trial court’s judgment.




                                                 Sandee Bryan Marion, Justice


Do not publish




                                                -3-